Title: To James Madison from John Maul, 24 August 1815
From: Maul, John
To: Madison, James


                    
                        Sir,
                        Washington, August 24th 1815.
                    
                    I would beg leave to represent to your Excellency, that having made known to the Honble Mr Monroe, my wish to enter the service of my country, he did me the honor of addressing to the Secretary of War a

letter, recommending me for an appointment in the Army of the U States. That on the 29t July 1813, I had the honor of receiving a letter from the Secretary of War, informing me that your Excellency had by & with the advice & consent of the Senate, appointed me an Ensign, which I accepted & was ordered to Phila.; on my arrival I received instructions to enter on the recruiting service; on which I was continued in different parts of Penna. for upwards of a year. During which period I made use of every exertion to procure good an[d] efficient men, for the service of my country, and succeeded in enlisting about fifty. That in the winter of 1814, I received orders to join my Regiment then stationed on the Niagara frontier, and I arrived at Buffalo early in January 1815, and entered on duty. I was here honored with appointment of Adjutant to the Rifle Battalion, to which I belonged, and discharged my duty I believe with general satisfaction, until the reduction of the army on the 12t June last, when being deranged I had permission to retire from the Army.
                    I could have furnished the war office with testimonials of my character & conduct from different officers of high standing in the army, and from respectable citizens in the different places I have been stationed, but I made use of no exertions and relied my claims to the knowledge the department possessed of me and the exertions of my friends, but I have been overlooked.
                    On my arrival here I discovered that the letter the Secretary of state, honored me with and which procured my commission, was lost & not on file in the War Department—consequently I had nothing there to set forth my claim. Since I have been here, I have renewed my application for a commission, and Mr Monroe the Secy of State has honored me with another letter to the War Department which is now on file in that office. A few days since I received the enclosed letter from Mr Graham. Being extremely anxious to enter the service as early as possible, and being now entirely out of employment; I have taken the liberty of addressing your Excellency, which I hope you will excuse, and that you may direct the Secy of war to issue me a Commission.
                    I take the liberty of enclosing a recommendation from the gentlemen of the Department of State; shewing their good opinion of me. I have the Honor to be, your Excellencys most obt & very humble Servt.
                    
                        Jo Maullate Lieut & Adjt of Riflemen.
                    
                